        Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                PECOS DIVISION

ATLAS TRENCHLESS, LLC,                        §
                                              §
       Plaintiff,                             §
                                              §
v.                                            § CIVIL ACTION NO.: 4:19-cv-00017
                                              §
UNITED RENTALS (NORTH AMERICA),               §
INC.,                                         §
                                              §
       Defendant,                             §


                                       COMPLAINT

       Plaintiff Atlas Trenchless, LLC files this its Complaint against Defendant United

Rentals (North America), Inc. and would respectfully show the Court as follows:

                                         PARTIES

       1.      Plaintiff Atlas Trenchless, LLC (“Atlas”) is a Minnesota limited liability

company with its principal place of business located at 1351 Broadway Street W,

Rockville, Minnesota. For purposes of diversity jurisdiction, Atlas, including each of its

members, is a citizen of the State of Minnesota or the State of Arizona; it is not a citizen

of the State of Texas, the State of Connecticut, or the State of Delaware. Specifically,

Atlas’s members are as follows:

            a. Atlas Limited Partnership: a Minnesota limited partnership with its principal

               address located at 1351 Broadway St. W, Rockville, Minnesota. Atlas

               Limited Partnership’s partners are as follows:

                    i. Atlas General Partner, LLC: a Minnesota limited liability company

                      with its principal address located at 1351 Broadway St. W,



COMPLAINT                                                                            PAGE 1
        Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 2 of 6



                     Rockville, Minnesota. Atlas General Partner, LLC’s members are

                     as follows:

                        1. James     L.   Schueller   2004    Revocable   Trust:   a    trust

                            established under the laws of Minnesota.

                        2. Stearns Construction, Inc.: a Minnesota corporation with its

                            principal address located at 1351 Broadway St. W, Rockville,

                            Minnesota.

                  ii. James L. Schueller 2004 Revocable Trust: a trust established

                     under the laws of Minnesota.

                 iii. Stearns Construction, Inc.: a Minnesota corporation with its

                     principal address located at 1351 Broadway St. W, Rockville,

                     Minnesota.

            b. SJL Partners, Inc.:   an Arizona corporation with its principal address

               located at 512 West Filoree Lane, New River, Arizona.

       2.      Defendant United Rentals (North America), Inc. (“United”) is a Delaware

corporation with its principal place of business located at Five Greenwich Office Park,

Greenwich, Connecticut. United can be served with process by serving its registered

agent Corporation Service Company d/b/a CSC – Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701. For purposes of diversity

jurisdiction, United is a citizen of the State of Delaware and the State of Connecticut; it

is not a citizen of the State of Minnesota or the State of Arizona.




COMPLAINT                                                                              PAGE 2
        Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 3 of 6



                             VENUE AND JURISDICTION

      3.     Venue is proper in this Court because all or a substantial part of the

events or omissions giving rise to this lawsuit occurred in Reeves County, Texas. Tex.

28 U.S.C. § 1391(b)(2).

      4.     Jurisdiction over this subject matter is proper in this Court pursuant to 28

U.S.C. § 1332(a)(1). This is a civil dispute between citizens of different states. There

is, and was at all relevant times, complete diversity of citizenship between the parties.

The amount in controversy exceeds $75,000.00 exclusive of interests and costs as

Atlas seeks damages in the principal amount of $155,545.72.

                              FACTUAL BACKGROUND

      5.     In September and October of 2018, Atlas and United entered into two

separate Rental Agreements (the “Contracts”) pursuant to which United agreed to

provide Atlas with rental equipment for a construction project known as Project # 41806

Salt Creek Crossing, Orla, TX 79770 (the “Project”) under certain terms and conditions.

True and correct copies of the Contracts are attached hereto as Exhibit 1. Specifically,

United was to provide an excavator and a generator (the “Equipment”) for Atlas to use

as necessary until the Project’s completion.

      6.     Initially, United delivered the Equipment to the Project at which time Atlas

began using the Equipment pursuant to the Contracts.

      7.     However, on or about November 8, 2018, United removed the Equipment

from the Project without Atlas’s permission and placed a hold on Atlas’s account. Upon

information and belief, this was done in retaliation to an ongoing dispute between

Atlas’s sister company, S. J. Louis Construction of Texas, Ltd. (“SJL”) and United.



COMPLAINT                                                                             PAGE 3
        Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 4 of 6



       8.     United’s unexcused removal of the Equipment was a breach of the

Contracts. Due to United’s breach of the Contracts, the Project experienced delays

damaging Atlas. Further, Atlas was forced to find alternative equipment, some of which

Atlas was able to provide from its headquarters in Minnesota, but at an expensive fee to

relocate. Atlas also was forced to engage third-parties to provide additional necessary

equipment to complete the Project at a greater expense.

       9.     Due to United’s breach of its obligations under the Contracts, Atlas has

suffered damages in the amount of $155,545.72, which Atlas is entitled to recover from

United. Additionally, Atlas has also incurred, and will continue to incur, attorneys’ fees,

costs, and expenses as a result of United’s breaches of the Contracts, which Atlas is

likewise entitled to recover from United.

                                  CAUSES OF ACTION

A. BREACH OF CONTRACT

       10.    The Contracts are valid, enforceable agreements between Atlas and

United. Despite Atlas’s compliance with its obligations under the Contracts, United has

breached its obligations thereunder by the actions described hereinabove. As a result

of these breaches of United’s obligations under the Contracts, Atlas has been, and

continues to be, damaged.      Atlas is entitled to recover all damages resulting from

United’s breach of the Contracts that have been, or may be, sustained by Atlas.

B. ATTORNEYS’ FEES

       11.    Atlas has made repeated demands to United to perform its obligations as

required by the Contracts. As a result of United’s refusal to comply with its obligations

under the Contracts, Atlas has been compelled to engage the law firm of Clark Hill



COMPLAINT                                                                           PAGE 4
         Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 5 of 6



Strasburger to bring this action against United for enforcement of the Contracts.

Pursuant to Section 38.001 of the Texas Civil Practice and Remedies Code, Atlas is

entitled to recover from United its reasonable attorneys’ fees incurred in the prosecution

of this arbitration.

C. COSTS AND INTEREST

       12.     Atlas is also entitled to recover from United all costs of arbitration plus pre-

judgment and post-judgment interest at the maximum legal rate allowed by law.

                                CONDITIONS PRECEDENT

       13.     All conditions precedent to Atlas’s right to assert the above causes of

action have occurred, or have been satisfied, waived, or excused.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Atlas Trenchless, LLC seeks

judgment against Defendant United Rentals (North America), Inc., for all damages

sustained in the past and that may be sustained in the future as a result of United’s

actions or inactions, along with attorneys’ fees, costs, and expenses, pre-judgment and

post-judgment interest at the highest rate allowed by law, and such other and further

relief at law or in equity, general and special, to which it is entitled.

       Dated this 15th day of May, 2019.




COMPLAINT                                                                               PAGE 5
            Case 4:19-cv-00017-DC-DF Document 1 Filed 05/15/19 Page 6 of 6



                                        Respectfully submitted,



                                        /s/ Christopher R. Ward
                                        CHRISTOPHER R. WARD
                                        State Bar No. 24008233
                                        christopher.ward@clarkhillstrasburger.com
                                        CLARK HILL STRASBURGER
                                        2600 Dallas Parkway, Suite 600
                                        Frisco, Texas 75034-8698
                                        Telephone: (469) 287-3902
                                        Facsimile: (469) 227-6556

                                              AND
                                        PHIL JACOB VALLAKALIL
                                        State Bar No. 24086840
                                        philipsv@sjlouis.com
                                        S. J. LOUIS CONSTRUCTION
                                        OF TEXAS, LTD.
                                        520 S. 6th Avenue
                                        Mansfield, Texas 76063
                                        Telephone: (817) 477-0320
                                        Facsimile: (817) 477-0552

                                        Attorneys for Atlas Trenchless, LLC




COMPLAINT                                                                      PAGE 6

4838-3890-2678.1/97925/385457/051519
